DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 15, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 111, 116, and 121 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gemborys (US 20160175559).
	Regarding claim 111, Gemborys discloses a respiratory tract catheter for delivery and evacuation of fluids (medical device 300 in fig. 4 is functionally capable of being used in the respiratory tract), the respiratory tract catheter comprising: 
an elongate flexible shaft (elongate shaft 310 in fig. 4; fig. 4 shows the shaft being positioned in the renal artery, indicating that it must be flexible); 
an expandable member (balloon 326 in fig. 4) disposed at a distal region of the elongate flexible shaft (distal portion 324 in fig. 4), the expandable member transformable between a collapsed delivery configuration and being expanded for creating a sealed treatment chamber distal of the expandable member when engaged with a wall of an airway of a patient (paragraph 36 discloses the balloon has uninflated and inflated configurations; the balloon is functionally capable of engaging a wall of the airway to create a sealed chamber); 
an air egress lumen (“first working lumen” in paragraph 51 is capable of serving as an air egress lumen by connecting a vacuum pump to proximal connector 352) extending from a proximal end of the elongate flexible shaft (paragraph 51 discloses that the lumen originates at proximal opening 352 which is at a proximal end of the elongate flexible shaft) to an air egress port disposed in the distal region of the elongate flexible shaft (distal opening 356 in fig. 4), wherein the air egress port is located at a distal end of the expandable member (fig. 4), and is immediately adjacent to the expandable member (fig. 4); and 
a liquid flow lumen for delivery of liquid into the sealed treatment chamber (“second working lumen” in paragraph 52 is capable of serving as a liquid flow lumen), and extending from the proximal end of the elongate flexible shaft (paragraph 52 discloses that the lumen originates at the lumen opening 322 which is shown to be a proximal portion of the shaft) to a liquid flow port disposed in the distal region of the elongate flexible shaft (distal opening 364 in fig. 4), at a location distal to the air egress port (fig. 4), 
wherein the air egress port is configured to facilitate air evacuation when liquid is being delivered into the sealed treatment chamber (the two ports are shown to be separate with two separate lumens and two separate proximal openings, indicating that port 356 is capable of evacuating air while port 364 is delivering liquid).
Regarding claim 116, Gemborys discloses the liquid flow lumen is configured to provide at least one of a drug solution, a biologics solution, or a saline solution to flow therethrough (the second working lumen is capable of delivering the claimed solutions).
Regarding claim 122, Gemborys discloses a respiratory tract catheter for delivery and evacuation of fluids (medical device 300 in fig. 4 is functionally capable of being used in the respiratory tract), the respiratory tract catheter comprising: 
an elongate flexible shaft (elongate shaft 310 in fig. 4; fig. 3 shows the shaft being positioned in the renal artery, indicating that it must be flexible); 
an expandable member (balloon 326 in fig. 4) disposed at a distal region of the elongate flexible shaft (distal portion 324 in fig. 4), the expandable member transformable between a collapsed delivery configuration and being expanded for creating a sealed treatment chamber distal of the expandable member when engaged with a wall of an airway of a patient (paragraph 36 discloses the balloon has uninflated and inflated configurations; the balloon is functionally capable of engaging a wall of the airway to create a sealed chamber); 
a liquid flow lumen for admission of liquid into the sealed treatment chamber (“second working lumen” in paragraph 52 is capable of serving as a liquid flow lumen), and extending from a proximal end of the elongate flexible shaft (paragraph 52 discloses that the lumen originates at the lumen opening 362 which is shown to be a proximal portion of the shaft) to a liquid flow port disposed in the distal region of the elongate flexible shaft (distal opening 364 in fig. 4), at a location distal to the expandable member (fig. 4);
an air egress lumen (“first working lumen” in paragraph 51 is capable of serving as an air egress lumen as discussed above) extending from a proximal end of the elongate flexible shaft (paragraph 51 discloses that the lumen originates at proximal opening 352 which is at a proximal end of the elongate flexible shaft) to an air egress port disposed in the distal region of the elongate flexible shaft (distal opening 356 in fig. 4), wherein the air egress port is located such that, when the sealed treatment chamber has a vertical orientation, the air egress port is at a highest point of a portion of the elongate flexible shaft that extends distal of the expandable member within the sealed treatment chamber (in a vertical orientation, the port 356 would be at the highest point since the port is immediately distal to the expandable member,
wherein the air egress port is configured to facilitate air evacuation when liquid is being delivered into the sealed treatment chamber (the two ports are shown to be separate with two separate lumens and two separate proximal openings, indicating that port 356 is capable of evacuating air while port 364 is delivering liquid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 112, 113, and 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemborys, as applied to claims 111 and 121 above, and further in view of Azamian (US 20160128767).
Regarding claims 112 and 123, Gemborys discloses all of the claimed limitations set forth in claims 111 and 121 above.  Gemborys further discloses the expandable member comprises a balloon that is inflatable (balloon 326 in fig. 4), the respiratory tract catheter further having an inflation lumen (“inflation lumen” in paragraph 50) extending from the proximal end of the elongate flexible shaft (paragraph 50 discloses the lumen originates from proximal opening 342 in fig. 4 which is shown to be the proximal end of the shaft) to the compliant balloon for inflation thereof (distal opening 344 in fig. 4 is shown to be positioned within the balloon).
While Gemborys does not explicitly teach or disclose the balloon being compliant, Gemborys discloses that the balloon is inflatable to seal a body lumen (paragraph 10). 
Azamian is directed towards a catheter (fig. 17) having a compliant balloon (paragraph 136 discloses anchoring in the vessel is achieved through a compliant, inflatable balloon).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the balloon of Gemborys to be inflatable.  Azamian teaches that this balloon property allows the balloon to match the size and shape of the vessel to provide substantial occlusion and anchoring in the vessel, thereby increasing stability (paragraph 136).
Regarding claim 113, Gemborys discloses the compliant balloon has a single balloon configuration (fig. 1 shows a single balloon).
Claim(s) 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemborys, as applied to claim 111 above, and further in view of Watts (US 20060149129).
Regarding claim 114, Gemborys teaches all of the claimed limitations set forth in claim 111, as discussed above, but does not teach or disclose a navigation camera disposed at the distal region of the elongate flexible shaft.
Watts is directed towards a catheter (catheter assembly 10 in fig. 1) having an elongate flexible shaft (tube 30 in fig. 1; fig. 1 shows the shaft is capable of flexing) which comprises a navigation camera disposed at the distal region of the elongate flexible shaft (imaging component 34 in fig. 1; paragraph 39 discloses the component “captures an image” so that the element would be a camera).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shaft of Gemborys to include the navigation camera disposed at the distal region.  Watts teaches that these devices are useful in assisting a health care provider in directing the catheter (paragraph 15).
Claim(s) 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemborys, as applied to claim 111 above, and further in view of Nentwick (US 8425455) .
Regarding claim 115, Gemborys discloses all of the claimed limitations set forth in claim 111, as discussed above, but does not teach or disclose a fiducial marker disposed on the expandable member for referencing a location thereof.
Nentwick is directed towards a catheter (catheter assembly 1 in fig. 1) which comprises an elongate shaft (catheter shaft 3 in fig. 1) comprising an expandable member (balloon 24 in fig. 1).  Nentwick further teaches that the expandable member comprises a fiducial marker disposed on the expandable member for referencing a location thereof (11:42-45 discloses a radiopaque marker placed on the balloon to aid in visualization).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the expandable member to comprise a fiducial marker disposed thereon for referencing a location thereof.  Nentwick teaches that this modification aids in visualization of the expandable member during insertion and use (11:42-45).
Claim(s) 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemborys, as applied to claim 111 above, and further in view of Bates (US 20060074399).
Regarding claim 117, Gemborys discloses all of the claimed limitations set forth in claim 111, as discussed above, but does not teach or disclose a pressure monitor disposed at the distal region of the elongate flexible shaft, wherein the pressure monitor is located at the distal end of the expandable member.
Bates is directed towards a catheter (apparatus 75 in fig. 7) comprising an elongate shaft (catheter 80 in fig.7) and a balloon (compliant balloon 75 in fig. 7) having a pressure monitor disposed at the distal region of the elongate flexible shaft (pressure sensor 98 in fig. 7), wherein the pressure monitor is located at the distal end of the expandable member (fig. 7; paragraph 56).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the catheter of Gemborys to include a pressure monitor disposed at the distal region of the elongate flexible shaft, wherein the pressure monitor is located at the distal end of the expandable member.  Bates teaches that this pressure sensor can be used to monitor the pressure within the sealed chamber distal of the balloon to ensure the balloon has remained in place and in an inflated condition (paragraph 56).
Claim(s) 118 and 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemborys, as applied to claims 111 and 121 above, and further in view of Zhao (US 20140180063).
Regarding claims 118 and 122, Gemborys discloses all of the claimed limitations set forth in claim 111 and 121, as discussed above, but does not teach or disclose an orientation sensor configured to indicate an angle of the respiratory tract catheter with respect to gravity.
Zhao teaches a catheter (medical device 110 in fig. 22) which comprises an orientation sensor (orientation sensor 2223 in fig. 22) which is configured to indicate an angle of the catheter with respect to gravity (paragraph 67 discloses providing an angle relative to a reference line perpendicular to gravity).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the distal end of the catheter of Gemborys to include an orientation sensor configured to indicate an angle of the respiratory tract catheter with respect to gravity, as taught by Zhao, for the purpose of enabling easy identification of intra-vessel structures to assist a user in navigating to the proper lumen/location (paragraph 67). 
Claim(s) 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemborys, as applied to claim 111 above, and further in view of Salo (US 4587975).
Regarding claim 119, Gemborys discloses all of the claimed limitations set forth in claim 111, as discussed above, but does not teach or disclose an electrode for detecting liquid, wherein the electrode is disposed distal to the expandable member.
Salo is directed towards a catheter (catheter assembly 10 in fig. 1) having an expandable member (expander 32 in fig. 1).  Salo further teaches an electrode for detecting liquid (electrodes 39a-f in fig. 1; 5:27-34 discloses that the electrodes measure impedance, indicating that the electrodes can be used to detect liquid), wherein the electrode is disposed distal to the expandable member (fig. 1 shows some electrodes positioned distal to the expander).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the catheter of Gemborys to include the electrodes of Salo for the purpose of enabling the electrodes to sense the cross sectional area of the vessel (2:22-31) which could help a clinician determine degree of balloon inflation or to confirm proper positioning of the catheter.
Claim(s) 120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemborys, as applied to claim 111 above, and further in view of Yozu (US 20030167038).
Regarding claim 120, Gemborys discloses all of the claimed limitations set forth in claim 111, as discussed above, but does not teach or disclose the expandable member, when expanded, has a concave surface adapted to direct air toward the air egress port.
Yozu is directed towards a catheter (occlusion catheter 101 in fig. 6) which comprises an expandable member (balloon 105 in fig. 6).  Yozu further discloses that, when expanded, the expandable member can have a concave surface oriented toward the distal end (concavity 131 in fig. 8c; paragraph 74).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the expandable member of Gemborys to have orientation of Yozu so that the expandable member, when expanded, can have a concave surface toward the air egress port as Yozu teaches that this orientation prevents the balloon from being displaced (paragraph 74).  
The examiner notes that in the expanded, concave orientation, the modified device of Gemborys is capable of directing air into the air egress port since the expandable member has the necessary structure to accomplish the claimed function.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner directs Applicant’s attention the following references which appear to be capable of being used in a 102(a)(1) rejection for at least the independent claims:
Pruitt (US 9233233) discloses a catheter (catheter assembly 10 in fig. 1), an elongate flexible shaft (catheter main body 1 in fig. 1), an expandable member (inflatable balloon 38 in fig. 1), an air egress port positioned immediately distal to the expandable member (side port 3a in fig. 1) and a liquid flow lumen (perfusion lumen 2 in fig. 7) with a liquid flow port positioned distally to the air egress port (distal-most opening of lumen 2 in fig. 7).
Winder (US 2210744) discloses a catheter (fig. 1) comprising an elongate flexible shaft (tubular structure 10 in fig. 1), an expandable member (inflatable collar 20 in fig. 1), an air egress lumen (channel 14 in fig. 1) and air egress port positioned immediately distal to the expandable member (opening 12 in fig. 1), and a liquid flow lumen (channel 13 in fig. 1) and liquid flow outlet (opening 11 in fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783